                                              13




Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 1 of 13
                                13




Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 2 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 3 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 4 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 5 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 6 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 7 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 8 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 9 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 10 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 11 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 12 of 13
Case 1:21-cr-00013-LCB Document 2 Filed 01/13/21 Page 13 of 13
